United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 08-1939
                               ___________

Robert Fletcher,                         *
                                         *
              Appellant,                 *
                                         *
       v.                                *
                                         *
State of Nebraska; Nebraska Health & * Appeal from the United States
Human Services; Brown County;            * District Court for the
Cherry County; Office of Brown           * District of Nebraska.
County Attorney; Office of Cherry        *
County Attorney; Brown County            * [UNPUBLISHED]
Sheriff Department; Cherry County        *
Sheriff Department; Doug Stanton, in *
his official & individual capacity;      *
Monika Anderson, in her official &       *
individual capacity; Lenone Koenig, in *
her official & individual capacity;      *
Prairey Walkling, in her official &      *
individual capacity; David Streich, in *
his official & individual capacity; Eric *
Scott, in his official & individual      *
capacity; Steve Hapner, in his official *
& individual capacity; Joe Kreycik, in *
his official & individual capacity;      *
Benjamin McBride, in his official &      *
individual capacity; City of Valentine, *
                                         *
              Appellees.                 *
                                     ___________

                               Submitted: October 16, 2009
                                  Filed: December 14, 2009
                                   ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Robert Fletcher appeals the district court’s1 adverse judgment in his 42 U.S.C.
§ 1983 action. Following our careful de novo review, see McBurney v. Stew
Hansen’s Dodge City, Inc., 398 F.3d 998, 1001 (8th Cir. 2005), we conclude that
Fletcher did not identify any facts creating a triable issue as whether any defendant
caused a constitutional injury in the course of investigating allegations of child abuse.
See Crossley v. Georgia-Pacific Corp., 355 F.3d 1112, 1113 (8th Cir. 2004) (per
curiam) (plaintiff’s burden to rebut properly supported summary judgment motion);
cf. Monell v. Dep’t of Social Servs., 436 U.S. 658, 690-91 & n.55 (1978) (plaintiff
seeking to impose § 1983 liability on local government body must show official
policy or widespread custom or practice of unconstitutional conduct that caused
deprivation of constitutional rights); King v. Fletcher, 319 F.3d 345, 348 (8th Cir.
2003) (Fourth Amendment protection against unreasonable searches does not apply
if property owner consents to search); Thomason v. SCAN Volunteer Servs., Inc., 85
F.3d 1365, 1373 (8th Cir. 1996) (child welfare authorities were absolutely immune
from liability in civil rights action for their initiation of proceedings related to child
abuse, as their role was functionally comparable to that of prosecutor; absolute witness
immunity applied to arguably false statements made by case worker in her affidavit).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B. We
deny Fletcher’s pending motion.
                          ______________________________


      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.

                                           -2-